Name: Commission Regulation (EEC) No 970/91 of 19 April 1991 determining the extent to which applications lodged in April 1991 for import licences for certain poultrymeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 100/26 Official Journal of the European Communities 20 . 4. 91 COMMISSION REGULATION (EEC) No 970/91 of 19 April 1991 determining the extent to which applications lodged in April 1991 for import licences for certain poultrymeat products can be accepted HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), Whereas Commission Regulation (EEC) No 25/91 (2) set the quantity of poultrymeat that can be imported at a reduced levy during the second quarter of 1991 ; Whereas Article 4 (5) of that Regulation stipulates that the quantities applied for can be reduced ; whereas applica ­ tions for import licences for duckmeat lodged pursuant to the said Regulation are for total quantities in excess of those available pursuant to Article 2 thereof ; whereas in order to ensure a fair distribution of these quantities those applied for should be reduced by a fixed percentage ; Article 1 Applications for import licences for the period 1 April to 30 June 1991 submitted pursuant to Regulation (EEC) No 25/91 shall be met : (a) for 3,5419 % of the quantity applied for, in the case of products named against serial number 59.0020 in Regulation (EEC) No 3834/90 ; (b) for 39,3082 % of the quantity applied for, in the case of products named against serial number 59.0025 in Regulation (EEC) No 3834/90 . Article 2 This Regulation shall enter into force on 22 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370 , 31 . 12. 1990, p. 121 . (2) OJ No L 3, 5. 1 . 1991 , p. 9 .